 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLEN MEYERS,                                      No. 2:16-cv-01121 MCE CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          Plaintiff, a federal prisoner, has requested the appointment of counsel. The undersigned

18   notes that on June 19, 2018, the district judge granted a motion by plaintiff’s former counsel to

19   withdraw as counsel of record. (ECF No. 23.) Previously, on November 8, 2017, plaintiff had

20   submitted a proposed substitution of attorney seeking to proceed pro se. (ECF No. 15.)

21          The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the voluntary

24   assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017

25   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). In the present

26   case, the court does not find the required exceptional circumstances at this time.

27   ////

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to appoint counsel (ECF

 2   No. 29) is denied without prejudice to renewal.

 3   Dated: October 3, 2018
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9   2/meyers1121.counsel

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
